
	

114 HR 1738 RH: Integrated Public Alert and Warning System Modernization Act of 2015
U.S. House of Representatives
2016-12-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IB
		Union Calendar No. 667
		114th CONGRESS
		2d Session
		H. R. 1738
		[Report No. 114–854, Part I]
		IN THE HOUSE OF REPRESENTATIVES
		
			April 13, 2015
			Mr. Bilirakis (for himself, Mr. McCaul, and Mrs. Brooks of Indiana) introduced the following bill; which was referred to the Committee on Homeland Security, and in addition to the Committee on Transportation and Infrastructure, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concerned
		
		
			December 8, 2016
			Reported from the Committee on Homeland Security with an amendment
			Strike out all after the enacting clause and insert the part printed in italic
		
		
			December 8, 2016
			The Committee on Transportation and Infrastructure discharged; committed to the Committee of the Whole House on the State of the Union and ordered to
			 be printed
		
		
			For text of introduced bill, see copy of bill as introduced on April 13, 2015
			
		
		A BILL
		To amend the Homeland Security Act of 2002 to direct the Secretary of Homeland Security to
			 modernize and implement the national integrated public alert and warning
			 system to disseminate homeland security information and other information,
			 and for other purposes.
	
	
 1.Short titleThis Act may be cited as the Integrated Public Alert and Warning System Modernization Act of 2015. 2.FindingsCongress finds that—
 (1)numerous proven and tested technologies exist to enable the Federal Government to update and modernize its dissemination of public alerts and warnings;
 (2)the expected benefits of these enhancements include— (A)greater security, effectiveness, reliability, integration, flexibility, comprehensiveness, and redundancy of the Federal Government’s alert and warning capabilities;
 (B)rapid alert dissemination; (C)an improved ability to notify remote locations;
 (D)an improved ability to notify individuals with disabilities; and (E)the ability to geographically target and deliver alerts and warnings through multiple communication modes;
 (3)there is a need to test the viability of delivering messages through diverse communications modes to effectively alert and warn the public;
 (4)there is a need to update, modernize, and improve the ability of the Federal Government to provide residents of the United States with timely and effective warnings;
 (5)although significant Federal integration efforts are underway, the aggregation, dissemination, and reporting system necessary for effective public alert and warning will require an integrated national network for flexible, reliable, secure, and authenticated dissemination of emergency alerts and warnings by Federal, State, local, and tribal entities that are authorized to issue alerts to the public;
 (6)there is a need to ensure that alerts and warnings are accessible to people with disabilities, particularly with sensory disabilities; and
 (7)States and urban areas should be allowed to utilize homeland security grants for the purposes of updating and modernizing public alert and warning capabilities.
			3.National integrated public alert and warning system modernization
			(a)In general
 (1)AmendmentTitle V of the Homeland Security Act of 2002 (6 U.S.C. 311 et seq.) is amended by adding at the end of the following new section:
					
						526.National integrated public alert and warning system modernization
 (a)In generalIn order to provide timely and effective warnings and disseminate homeland security information and other information, the Secretary shall, considering the recommendations of the advisory committee established under subsection (e), update, modernize, and implement the national integrated public alert and warning system.
 (b)Implementation requirementsIn carrying out subsection (a), the Secretary shall— (1)ensure that under all conditions the President is able to alert and warn governmental authorities and the civilian population in areas endangered by an act of terrorism, natural disaster, war, other man-made disaster, or other hazard to public safety;
 (2)establish or adapt, as appropriate, common alerting and warning protocols, standards, terminology, and operating procedures for the integrated public alert and warning system;
 (3)include in the integrated public alert and warning system the capability to adapt the dissemination of homeland security information and other information, and the content of communications, on the basis of geographic location, risks, and multiple communications systems and technologies, as appropriate;
 (4)to the extent technically feasible, include in the national integrated public alert and warning system the capability to alert, warn, and provide the equivalent amount of information to—
 (A)individuals with limited English proficiency skills; (B)individuals with disabilities, particularly sensory disabilities; and
 (C)individuals with other access or functional needs; (5)ensure training, tests, and exercises for the integrated public alert and warning system, and that the system is incorporated into other training and exercise programs of the Department, as appropriate;
 (6)ensure that a comprehensive and periodic training program, consistent with the principles of, and integrated with, the National Incident Management System and in support of the National Preparedness System, for receiving and disseminating the integrated public alert and warning system messages utilizing advanced technologies is provided to State, local, tribal, and other homeland security stakeholders involved in the transmission of such messages;
 (7)conduct periodic nationwide tests of the integrated public alert and warning system, at least once every 5 years; and
 (8)consult, coordinate, and cooperate, to the extent practicable, with other Federal agencies and departments and with State, local, and tribal governments, the private sector, and other key stakeholders to leverage existing alert and warning capabilities.
 (c)System requirementsThe Secretary shall ensure that the system— (1)incorporates redundant, diverse modes to disseminate homeland security information and other information in warning messages to the public so as to reach the greatest number of individuals in the intended area or location;
 (2)can be adapted to incorporate emerging and future technologies, including social media; (3)is reliable, resilient, and secure, and can withstand acts of terrorism, hazards, and other external attacks or dangers;
 (4)is, to the greatest extent practicable, hardened against cyber attacks; (5)promotes State, local, tribal, and regional partnerships to enhance coordination;
 (6)to the extent technically feasible, is designed to provide alerts that are accessible to the largest portion of the affected population, including nonresident visitors and tourists, individuals with limited English proficiency skills, and individuals with disabilities, particularly sensory disabilities, or other access or functional needs; and
 (7)is designed to improve the ability of affected populations in remote areas and areas with underdeveloped telecommunications infrastructure to receive alerts.
 (d)Privacy protectionThe Secretary, in consultation with the Department’s Chief Privacy Officer, shall produce a Privacy Impact Assessment every 5 years to evaluate whether the technology of the national integrated public alert and warning system has implications on the privacy rights of citizens of the United States.
							(e)Integrated public alert and warning system modernization advisory committee
 (1)EstablishmentNot later than 90 days after the date of enactment of the Integrated Public Alert and Warning System Modernization Act of 2015, the Secretary shall establish an advisory committee to be known as the Integrated Public Alert and Warning System Advisory Committee (in this subsection referred to as the Advisory Committee).
 (2)MembershipThe Advisory Committee shall be composed of the following members: (A)The Chairman of the Federal Communications Commission (or the Chairman’s designee).
 (B)The Administrator of the National Oceanic and Atmospheric Administration (or the Administrator’s designee).
 (C)The Assistant Secretary for Communications and Information of the Department of Commerce (or the Assistant Secretary’s designee).
 (D)The Director of the United States Geological Survey (or the Director’s designee). (E)The Under Secretary for Science and Technology of the Department of Homeland Security (or the Under Secretary’s designee).
 (F)The Under Secretary for Cybersecurity and Communications of the Department of Homeland Security National Protection and Programs Directorate.
 (G)The Director of the Office of Disability Integration and Coordination of the Federal Emergency Management Agency.
 (H)The following members, to be appointed by the Secretary as soon as practicable after the date of enactment of the Integrated Public Alert and Warning System Modernization Act of 2015 for a term established by the Secretary that does not exceed 5 years:
 (i)Representatives of State and local governments, representatives of emergency management agencies, representatives of emergency response providers, and representatives of emergency communications providers, selected from among individuals nominated by national organizations representing governments and personnel.
 (ii)Representatives from federally recognized Indian tribes and national Indian organizations. (iii)Individuals who have the requisite technical knowledge and expertise to serve on the Advisory Committee, including representatives of—
 (I)communications service providers; (II)vendors, developers, and manufacturers of systems, facilities, equipment, and capabilities for the provision of communications services;
 (III)the broadcasting industry; (IV)the commercial mobile radio service industry;
 (V)the cable industry; (VI)the satellite industry;
 (VII)consumer or privacy advocates; (VIII)national organizations representing individuals with disabilities and access and functional needs;
 (IX)national organizations representing the elderly; and (X)national organizations representing educational institutions, including higher education.
 (iv)Qualified representatives of such other stakeholders and interested and affected parties as the Secretary considers appropriate.
 (3)ChairpersonThe Secretary (or the Secretary’s designee) shall serve as the Chairperson of the Advisory Committee.
								(4)Meetings
 (A)Initial meetingThe initial meeting of the Advisory Committee shall take place not later than 150 days after the date of enactment of the Integrated Public Alert and Warning System Modernization Act of 2015.
 (B)Other meetingsAfter the initial meeting, the Advisory Committee shall meet, at least annually, at the call of the Chairperson.
 (C)Notice; open meetingsMeetings held by the Advisory Committee shall be duly noticed at least 14 days in advance and shall be open to the public.
 (5)RulesThe Advisory Committee may adopt such rules as are necessary to carry out its duties. (6)Consultation with nonmembersThe Advisory Committee and the program office for the integrated public alert and warning system of the United States shall regularly meet with groups that are not represented on the Advisory Committee to consider new and developing technology that may be beneficial to such system, such as—
 (A)the Defense Advanced Research Projects Agency; (B)entities engaged in federally funded research; and
 (C)academic institutions engaged in relevant work and research. (7)RecommendationsThe Advisory Committee may develop and submit in the annual reports under paragraph (8) recommendations for the continuation and improvement of an integrated public alert and warning system, including—
 (A)recommendations for common alerting and warning protocols, standards, terminology, and operating procedures for such system;
 (B)an assessment of the accomplishments and deficiencies of such system, including its accessibility for individuals with disabilities, and the impact on current alert and warning systems;
 (C)recommendations for increasing participation in such system, particularly among elementary, secondary, and higher education institutions; and
 (D)recommendations for improvements to such system, including recommendations to provide for a public alert and warning system that—
 (i)has the capability to adapt the distribution and content of communications on the basis of geographic location, risks, multiple communication systems and technologies, as appropriate;
 (ii)has the capability to alert and warn individuals with disabilities, particularly sensory disabilities, or access or functional needs, and individuals with limited English proficiency;
 (iii)incorporates multiple communications technologies; (iv)is designed to adapt to, and incorporate, emerging and future technologies for communicating directly with the public;
 (v)is reliable, resilient, and secure, and can withstand acts of terrorism, hazards, and other external attacks or dangers;
 (v)is hardened and resilient, to the greatest extent practicable, with respect to cyber attacks; (vi)encourages proper use by State and local governments of such system through training programs and other means;
 (vii)is designed to provide alerts to the largest portion of the affected population feasible, including nonresident visitors and tourists, and improve the ability of remote areas to receive alerts;
 (viii)promotes local and regional public and private partnerships to enhance community preparedness and response;
 (ix)promotes the participation of representatives from underserved and underrepresented communities, to ensure that alerts and warnings reach such populations; and
 (x)provides redundant alert mechanisms where practicable so as to reach the greatest number of people regardless of whether they have access to, or utilize, any specific medium of communication or any particular device.
 (8)ReportNot later than one year after the date of enactment of the Integrated Public Alert and Warning System Modernization Act of 2015, and every year thereafter, the Advisory Committee shall submit to the Secretary a report containing the recommendations of the Advisory Committee.
 (9)Federal Advisory Committee ActNeither the Federal Advisory Committee Act (5 U.S.C. App.) nor any rule, order, or regulation promulgated under that Act shall apply to the Advisory Committee.
 (10)SunsetThe Advisory Committee shall terminate on the date that is six years after the date on which the Advisory Committee is established pursuant to paragraph (1).
 (f)ReportNot later than one year after the date of the establishment of the Advisory Committee, and every year thereafter for the next six years, the Secretary shall submit to the Committee on Homeland Security and the Committee on Transportation and Infrastructure of the House of Representatives and the Committee on Homeland Security and Governmental Affairs of the Senate, a report on the functionality and performance of such system, including—
 (1)the recommendations of the most recent Advisory Committee report under subsection (e)(8), what recommendations under such subsection the Secretary has implemented to modernize the public alert and warning system, and if any such recommendations identified under such subsection were not implemented, why the Secretary chose to not implement such recommendations;
 (2)an assessment of the accomplishments and deficiencies of the system; (3)an assessment of the cybersecurity of the system, including any relevant vulnerability assessments;
 (4)recommendations based on lessons learned during events in which the system was utilized; (5)recommendations for improvements to the system;
 (6)information on the feasibility and effectiveness of disseminating homeland security information and other information, notices, and alerts prior to and following an incident requiring use of the system; and
 (7)information on any innovations in or changes to the national integrated public alert and warning system that result in the collection of personally identifiable information.
 (g)Compatible mobile devicesThe Secretary shall— (1)make available to the public, through the Internet and other appropriate means, a list of mobile devices that are capable of receiving warnings and alerts disseminated through the national integrated public alert and warning system; and
 (2)update such list as necessary, but not less often than once each year. (h)Authorization of appropriationsThere is authorized to be appropriated to the Secretary to carry out this section $12,800,000 for each of fiscal years 2016, 2017, and 2018..
 (2)Clerical amendmentThe table of contents in section 1(b) of such Act is amended by adding at the end of the items relating to such title the following:
					
						
							Sec. 526. National integrated public alert and warning system modernization..
				(b)Limitation on statutory construction
 (1)In generalNothing in this Act (including the amendments made by this Act) shall be construed— (A)to affect the authority of the Department of Commerce, the authority of the Federal Communications Commission, or the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5121 et seq.);
 (B)to provide the Secretary of Homeland Security authority to require any action by the Federal Communications Commission, the Department of Commerce, or any nongovernment entity, or to affect any existing obligations of those entities;
 (C)to apply to, or provide the Secretary of Homeland Security any authority over, any participating commercial mobile service provider; or
 (D)to alter in any way the wireless emergency alert service created pursuant to the Warning, Alert, and Response Network Act (47 U.S.C. 1201 et seq.) or related orders of the Federal Communications Commission issued after the date of enactment of that Act.
 (2)Participating commercial mobile service provider definedFor purposes of this subsection, the term participating commercial mobile service provider has the same meaning as such term has in section 10.10(f) of title 47, Code of Federal Regulations, as in effect on the date of the enactment of this Act.
 (c)Homeland security grantsSection 2008(a) of the Homeland Security Act of 2002 (6 U.S.C. 609(a)) is amended— (1)in paragraph (12), by striking and at the end;
 (2)by redesignating paragraph (13) as paragraph (14); and (3)by inserting after paragraph (12) the following new paragraph:
					
 (13)improving public alert and warning capabilities; and.   December 8, 2016 Reported from the Committee on Homeland Security with an amendment December 8, 2016 The Committee on Transportation and Infrastructure discharged; committed to the Committee of the Whole House on the State of the Union and ordered to be printed  